1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT ERIC HOLCOMB,                       Case No.: 19cv1482-LAB
12                                  Plaintiff,
                                                 ORDER DEEMING PLAINTIFF’S
13    v.                                         RESPONSE STRICKEN IN
                                                 PART; AND
14    INTERNAL REVENUE SERVICE,
15                                Defendant.     ORDER OF DISMISSAL
16
17   Background
18         After Plaintiff Robert Holcomb filed his motion to quash a summons served
19   on Wells Fargo Bank by the I.R.S., the Court issued several orders to show cause
20   in an effort to determine whether there was more than one Plaintiff, and what he
21   or they were asking for, as well as to confirm its jurisdiction. After Holcomb
22   responded to the first order, it became clear he was the only Plaintiff who was
23   properly before the Court. Although the initiating pleading suggested that Brother’s
24   Keeper Ministry might also be a Plaintiff, the Ministry could not proceed either pro
25   se or represented by a non-lawyer such as Holcomb. It also appeared likely the
26   Court lacked jurisdiction.
27         The Court’s next orders focused on jurisdiction. See Chapman v. Pier 1
28   Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (en banc) (court must raise

                                                 1
                                                                              19cv1482-LAB
1    jurisdictional issues such as standing, even if the parties do not). Holcomb was
2    cautioned that he was required to establish that the Court had jurisdiction to hear
3    his claims, and that until he did so, the Court was presumed to lack it. See
4    Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). He was
5    also cautioned that if he failed to establish jurisdiction, the action would be
6    dismissed. After his response to the first order proved inadequate, the Court on
7    September 23 ordered him specifically to show that he had complied with the
8    procedural requirements of 26 U.S.C. § 7609(b). (Docket no. 8.) Fully compliance
9    with these requirements is jurisdictional. Ponsford v. United States, 771 F.2d 1305,
10   1309 (9th Cir. 1985).
11   Striking Arguments
12         The Court’s September 23 order required Holcomb to file a declaration
13   complying with 28 U.S.C. 1746, addressing four issues. (Docket no. 9.) The Court
14   ordered him not to include any legal arguments or other material—particularly
15   requests for reconsideration—and cautioned him that if he attempted to do so, the
16   declaration may be rejected for filing. (Id. at 4:19–22.)
17         Holcomb has now filed a document including several pages of legal
18   arguments taking issue with the Court’s earlier rulings, and his declaration. Under
19   Fed. R. Civ. P. 12(f)(1), the Court may sua sponte strike from a pleading “any
20   redundant, immaterial, impertinent, or scandalous matter.” Holcomb’s legal
21   arguments, beginning just below the caption on page 1 of his response and
22   continuing through page 4, just above the subheading “Court Requested
23   Declaration” are impertinent and improper for any number of reasons. They are
24   legally frivolous, they violate Fed. R. Civ. P. 11(b), and they include unauthorized
25   requests for reconsideration in violation of both the Court’s order and the
26   Chambers standing order. And of course, he was ordered not to include them here.
27   These arguments are DEEMED STRICKEN and the Court will not address them.
28   ///

                                               2
                                                                              19cv1482-LAB
1    Jurisdiction
2          The Court’s September 23 order required Holcomb’s declaration to state
3    what date he first knew the I.R.S. had sent the summons to Wells Fargo, and the
4    date he first received a copy of it. The order also required him to specify what steps
5    he took to comply with the notice requirements of 26 U.S.C. § 7609(b)(2)(B). That
6    order pointed out that a copy of his petition had to have been mailed by registered
7    or certified mail to both Wells Fargo and the I.R.S. (Docket no. 8 at 4:15–17.) He
8    was also ordered to attach to his declaration a copy of the receipts showing his
9    compliance with these requirements. (Id. at 4:18–19.)
10         It is uncertain whether, or when the I.R.S. gave Holcomb notice of the
11   summons as required under 26 U.S.C. § 7609(a)(2). Bearing in mind that Holcomb
12   may not have a “last known address,” the service date may be the date the
13   summons was mailed to Wells Fargo, see id., which must have been some time
14   before July 15, the date Wells Fargo sent Holcomb a letter about the summons. In
15   that case, the motion would be untimely and the Court would lack jurisdiction for
16   that reason.
17         But even assuming the I.R.S. failed to follow the notification procedures set
18   forth in 26 U.S.C. § 7609(a)(2), the twenty-day clock for him to file his motion to
19   quash does not stop indefinitely. See Kalra v. United States, 2013 WL 1749385,
20   at *3 (N.D. Il., Apr. 23, 2013) (citing Sylvestre v. United States, 978 F.2d 25, 27–
21   28 (1st Cir. 1992); Cook v. United States, 104 F.3d 886, 890 (6th Cir. 1997))
22   (holding that I.R.S.’s failure to follow notification procedures under 26 U.S.C. §
23   7609(a)(2) can be excused where movant was not prejudiced).              As soon as
24   Holcomb received actual notice of the summons, he was no longer prejudiced by
25   any possible defect in the I.R.S.’s notification procedures. See Kalra at *4.
26   Holcomb’s reply shows that he knew on July 20, 2019. that Wells Fargo had
27   received the I.R.S. summons. He therefore had at most 20 days from that date to
28   both file his motion to quash and to serve it as required under 26 U.S.C. § 7609(b).

                                               3
                                                                               19cv1482-LAB
1          Although the government’s failure to comply with notice requirements under
2    26 U.S.C. § 7609 may be excused, the rule does not work in reverse to excuse a
3    movant’s failure to comply. Because sovereign immunity is at stake, movants must
4    strictly comply with the requirements of 26 U.S.C. § 7609(a)(2). Mollison v. United
5    States, 568 F.3d 1073, 1075 (9th Cir. 2009). Although Holcomb was ordered to
6    show that he has complied with these requirements, he failed to do so.
7          Holcomb’s declaration, along with the attached receipts, shows only that a
8    copy of his motion was mailed to the I.R.S. by Priority mail, not certified or
9    registered mail. See Env’tl Law & Pol’y Ctr. v. U.S. Envir. Agy., 349 F. Supp. 3d
10   703, 713 n.6 (N.D. Oh. 2018) (pointing out that service by priority mail was not the
11   same as service by certified or registered mail); Shupe v. Gen. Servs. Admin.,
12   2017 WL 6209142, at *2–3 (D. Ariz., Apr. 25, 2017) (finding that pro se plaintiff’s
13   use of priority mail rather than certified or registered mail did not satisfy service
14   requirement). Although priority mail may also be sent as certified mail, the two are
15   not the same. See Ming Kuo Yang v. City of Wyoming, Mich., 31 F. Supp. 3d 925,
16   932 n.6 (W.D. Mich., 2014). Certified mail is ordinarily documented by a green
17   mailing receipt, which Holcomb has not attached.
18         Furthermore, Holcomb did not mail Wells Fargo a copy at all. Instead, he
19   followed Wells Fargo’s instructions in its letter to someone else, and merely faxed
20   the bank a copy. Even if Wells Fargo’s request for fax notice could excuse strict
21   compliance with § 7609(a)(2)—which they cannot—Wells Fargo did not purport to
22   instruct Holcomb on how to file and give notice of a motion to quash. Its letter
23   requested immediate notice that a motion to quash had been filed, so that it would
24   know how to proceed. Wells Fargo had previously disclaimed any suggestion that
25   it was giving or could give legal advice or assistance:
26   ///
27   ///
28   ///

                                               4
                                                                              19cv1482-LAB
1          If you’d like to take any action related to this legal order [the summons],
           we recommend you contact an advisor of your choice, such as an
2
           attorney, for guidance as soon as possible; Wells Fargo cannot advise
3          you in this matter.
4    (Docket no. 1 at 7 (Wells Fargo letter dated July 15).)
5          Holcomb’s failure to mail a copy of his motion to Wells Fargo by registered
6    or certified mail means the Court lacks jurisdiction, and the motion must be
7    dismissed. See Ramirez v. United States, 604 Fed. Appx. 575, 576 (9th Cir. 2015).
8    Furthermore, because the 20-day window has already passed, he cannot correct
9    this defect.
10   Conclusion and Order
11         The Court lacks jurisdiction to grant the relief Holcomb seeks. The motion to
12   quash is DISMISSED WITHOUT LEAVE TO AMEND.
13
14          IT IS SO ORDERED.
15   Dated: October 10, 2019
16
17                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                                19cv1482-LAB
